Citation Nr: 0324674	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1997, for the award of dependency and indemnity compensation 
benefits.  

2.  Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  His death, at the age of 65, occurred on December 
27, 1989.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  In February 2000, the Board remanded the case for 
additional development and to have the RO provide the 
appellant a statement of the case as to the issue of whether 
termination of her dependency and indemnity compensation 
benefits had been proper; an issue which she had timely filed 
a notice of disagreement.  

REMAND

The Court has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue must be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  None of the three 
supplemental statements of the case issued by the RO since 
the Board's February 2000 Remand has addressed the issue of 
whether the appellant's dependency and indemnity compensation 
benefits had been properly terminated.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, the RO must 
comply with 38 C.F.R. § 20.200.  

Since the matter of whether the dependency and indemnity 
compensation benefits were properly terminated is 
inextricably intertwined with the effective date of the 
original award and the entitlement to waiver of recovery of 
an overpayment, the Board defers consideration of those 
issues at this time.  Accordingly, the case is REMANDED for 
the following actions:  

The RO should issue the appellant a 
statement of the case as to the issue of 
whether termination of the appellant's 
dependency and indemnity compensation 
benefits had been proper.  She should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 


remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


